Title: To Thomas Jefferson from Thomas Appleton, 20 July 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 20. July 1805
                  
                  I am happy to inform you that Mr: Mazzei is absolutely recover’d from the violent fever under which he suffer’d when I last wrote you.—When I saw him his physicians had given up all hope of his recovery, but to the general astonishment of every one, in three days he was in a State of convalescence.
                  Every medical aid was afforded him, but my own opinion is, that he is indebted for his recovery to a life of uninterupted temperance. 
                  Accept, Sir, the unfeign’d respect of your mo. devoted Servt
                  
                     Th: Appleton 
                     
                  
               